Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Notice of Allowance
Reasons for Allowance
Prior art of record, as listed in PTO 892 neither discloses alone, nor teaches in combination claimed invention in this application.  More specifically, Dixit (US 2020/0193296, Dixit et al.) discloses a method and a neural network architecture for attention-based efficient model adaptation. The method includes accessing an input vector, comprising a numeric representation of an input to a neural network with a plurality of ordered layers, and each layer in at least a subset of the plurality of ordered layers is coupled with an adaptation module for network layer adaptation. The method is suitable for large scale neural networks for image recognition, traffic control, road hazard, and geographic location recognitions.

Baker (US 2020/0090045), on the other hand, discloses methods and computer systems to improve a trained base deep neural network by structurally changing the base deep neural network to create an updated deep neural network, such that the updated deep neural network has no degradation in performance relative to the base deep neural network on the training data. The updated deep neural network is subsequently training. Also, an asynchronous agent for use in a machine learning system comprises a second machine learning system to be trained to perform some machine learning task. The purpose of the data selection machine learning system is to make the second stage machine learning system more efficient in its learning (by selecting a set of training data that is smaller but sufficient) and/or more effective (by selecting a set of training data that is focused on an important task).

Dixit and Baker neither discloses alone nor teaches in combination functions and features recited in independent claims, namely claims 1, 11, 18, and 21 in the instant application.  They are allowed.  All dependent claims depending from their respective base claims are also allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661